Citation Nr: 1827145	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-11 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a low back disorder, to include spondylosis without spondylolisthesis.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a psychiatric disorder other than PTSD, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1985.  He also had 3 years, 11 months, and 26 days of prior active military service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge in September 2015. A transcript of the hearing is associated with the file.  

The case was previously remanded for additional development to include obtaining examinations or opinions on the Veteran's hemorrhoid disability, back disability, and acquired psychiatric disorders.  In regard to the Veteran's hemorrhoid disability, even though the resulting examination was inadequate, as discussed below, the Board finds no prejudice to the Veteran as this decision grants the benefit sought on appeal in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issues of service connection for an acquired psychiatric disorder, including PTSD, as well as depression and anxiety, were combined in the previous Board decision and remand, but have been separated, as PTSD has different evidentiary requirements for service connection. 

The issues of entitlement to service connection for a low back disorder and a psychiatric disorder other than PTSD (to include anxiety and depression) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows the Veteran's hemorrhoids are related to his active service.

2. At no point during the pendency of the appeal has the Veteran had a PTSD disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for hemorrhoids have been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II. Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is competent to report symptoms observable by sense and contemporaneous medical diagnoses, but not competent to diagnose or assess the etiology of complex medical disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b) (2012).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hemorrhoids

The Veteran seeks service connection for his hemorrhoids.  For the reasons that follow, the Board finds that service connection for hemorrhoids is warranted.

The Veteran has a current disability of hemorrhoids, as noted by the December 2015 VA examination, with an original diagnosis date of 1985.  As such, a current disability has been shown.  Moreover, the Veteran's service treatment records document a hemorrhoid at separation examination in January 1985.  In this regard, the Board calls attention to 38 C.F.R. § 3.309(a), which states that service connection means the facts, shown by the evidence, establish that a particular injury or disease was incurred coincident with service.  Here, hemorrhoids were shown on separation; the Veteran has the same diagnosis today.  Furthermore,  
at the September 2015 Board hearing, the Veteran's wife testified that he had wife used hemorrhoid creams for as long as she had known him, which was when he separated from active duty.  The Veteran and his wife are competent to report treatment, as well as their lay observations of symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Their statements here are deemed credible.  

In light of the above, the weight of the evidence is found to support the conclusion that a hemorrhoid disability was incurred coincident with service.  Accordingly, service connection is warranted here.

In reaching the above conclusion, the Board acknowledges a December 2015 examination in which the examiner could not opine on the etiology of the Veteran's hemorrhoids without resorting to speculation.  As no opinion was proferred, this evidence neither weighs for or against the claim.  

In conclusion, the Board finds that the preponderance of the evidence is in favor of the claim and entitlement to service connection for hemorrhoids, is granted.  38 U.S.C. § 5107 (b) (2012); Gilbert, 1 Vet. App. at 49.

PTSD

The Veteran seeks service connection for posttraumatic stress disorder, which he claims is the result of driving up a dangerous mountain in Greenland.  

Claims of service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a) and the Diagnostic and Statistical Manual of Mental Disorders (DSM), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence shows that a veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor.  38 C.F.R. § 3.304(f)(2).  Additionally, a stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

Within the legal framework for evaluating claims of service connection for PTSD, the sufficiency of a stressor is a medical determination, while the occurrence of the stressor is a legal determination.  Sizemore v. Principi, 18 Vet. App. 264 (2004). 

The Board finds that the criteria for service connection for PTSD have not been met.  See 38 C.F.R. § 3.303.

In the present case, the record fails to reflect a diagnosis of PTSD, as noted by the December 2015 VA examiner.  The examiner noted a diagnosis of an anxiety disorder, but not PTSD.  The examiner reviewed the records and noted that the Veteran had another specified anxiety disorder, but that there was no diagnosis of PTSD that confirmed with the applicable DSM.  The examiner elaborated that the Veteran did not have a stressor related to fear of hostile military or terrorist activity or adequate to support the diagnosis of PTSD.  The examiner also noted no negative alterations in cognition and mood associated with the stressor or traumatic event, and only one marked alteration in arousal and reactivity associated with the stressor or traumatic event.  The examiner is a competent psychologist and his opinion is highly probative, as he is a, considered the Veteran's lay statements, the claims file, and examined the Veteran.  His opinion is also consistent with the record, which shows mental health treatment, but no diagnosis of PTSD.

The Board acknowledges the Veteran's statements that he experienced PTSD due to trips driving up a dangerous mountain in Greenland.  He testified at the September 2015 hearing that driving up the mountain was almost straight up, next to a gully thousands of feet down, and there was ice.  He wrote that his last trip up the mountain in service was so horrific that he was trembling and felt he would pass out.  The Veteran also reported other experiences in service that could have caused psychiatric disorders, such as being very isolated in his assigned work environment on a radar unit.  The Board notes that the Veteran has not been shown to have any medical training is not competent to diagnose or assess the etiology of an acquired psychiatric disorder, as this is a complex question requiring medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for PTSD, is denied.  38 U.S.C. § 5107 (b) (2012); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for PTSD is denied.


REMAND

Once VA undertakes the effort to provide an examination, it must provide an adequate one, or at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).

Regarding the Veteran's anxiety disorder, the December 2015 examination is inadequate.  The examiner opined that the Veteran's other specified anxiety disorder is unlikely to be related to the experiences he had while driving his vehicle in Greenland during [h]is military service.  The examiner did not address the Veteran's lay statements or consider alternate etiologies, such as the Veteran's reports of feelings of isolation and loneliness, and stress from being on call 24 hours a day, seven days a week, to which he testified at the September 2015 board hearing.  Accordingly, the examination is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In regard to the Veteran's depression, there is no medical opinion of record.  The December 2015 remand directed the examiner to provide an opinion as to each diagnosed psychiatric disorder.  Subsequently in December 2015, an examiner considered the Veteran's psychiatric disorders but did not address the Veteran's depression.  The Board notes that the Veteran has had a diagnosis of depression since at least November 2015.  Accordingly, VA should obtain an opinion as to the etiology of the Veteran's depression.  See Stegall, 11 Vet. App. 268 at 271; See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the Veteran's back disability, the December 2015 VA examiner was unable to state that lumbar [degenerative disc disease] found upon x-ray and examination are due to military service.  The examiner noted the Veteran's lay statements, and stated that while lumbar degenerative disc disease is a condition that can be caused by trauma, it is largely due to the aging process, so the examiner was unable to state [the Veteran's back disability] is related to service without ... speculation.  As the opinion fails to express the requisite degree of certainty, VA should obtain another opinion as to the etiology of the Veteran's back disorder.  See Stegall, 11 Vet. App. 268 at 271; See also Bloom, 12 Vet. App. 185 at 187.

In regard to the issue of TDIU, which has been raised by the record, the issue is inextricably intertwined with the Veteran's anxiety, depression, and back disabilities, as their service connection would impact the Veteran's entitlement to TDIU.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the issue of TDIU cannot be adjudicated without consideration of the Veteran's remaining claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and any private treatment records the Veteran identifies and authorizes for release.

2. Send the Veteran appropriate notice for his TDIU claim and include a request that the Veteran complete VA Form 21-8940 or otherwise provide information on his education and work history.

3. Schedule the Veteran for a psychiatric examination, for the Veteran's non-PTSD acquired psychiatric disorders.   The examiner is asked to provide opinions on the following:

a) Is the Veteran's anxiety at least as likely as not (50% probability or more) related to the Veteran's military service?

b) Is the Veteran's depression at least as likely as not (50% probability or more) related to the Veteran's military service?

The examiner should consider the Veteran's lay statements as to etiology.

4. Schedule the Veteran for an examination for his back disorder.  The examiner is asked to provide an opinion on the following:

Is the Veteran's back disorder at least as likely as not (50% probability or more) related to the Veteran's military service?

The examiner should consider the Veteran's lay statements as to etiology.

5. Readjudicate the issues on appeal.

6. If any issue on appeal is not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case (SSOC). Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


